The. Court
(Duckett, J., absent,)
suffered the commission to issue in the chancery suit, considering it as in aid of the general commission heretofore awarded. But refused it in the common-law case, because the witnesses (residing within one hundred miles) might be summoned to attend this Court personally.
The law of Virginia of 29th November, 1792, § 13, p. 279, was cited by Mr. Youngs, which allows a commission to issue when the witness resides beyond sea, or in a foreign country, or in any other of the United States.